Title: To Thomas Jefferson from Gideon Granger, 8 November 1801
From: Granger, Gideon
To: Jefferson, Thomas


Dr Sir
Suffield Novr: 8th: 1801.
Yours of 31st. Ultimo arrived last Evening
In Conformity to Your Wishes within Ten days I will sett off for Washington and tarry with you untill such time as I can return without Injury to the Public on any ground—you being Judge. when that period arrives I must claim the priviledge of returning to arange my private concerns, which are very numerous and extensive. evry Exertion in my power shall allways be made to bear up against the Aristocratic phalanx.
Your Sincere friend
Gidn: Granger
